J-S22014-15
J-S22015-15

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


IN RE: T.J., A MINOR                            IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA

APPEAL OF: T.C., NATURAL MOTHER                 No. 1724 WDA 2014


                Appeal from the Order Entered October 1, 2014,
                in the Court of Common Pleas of Butler County,
                      Civil Division, at No. D.P. 56 of 2012

IN RE: T.J., ADOPTION OF T.J., A                IN THE SUPERIOR COURT OF
MINOR                                                 PENNSYLVANIA


APPEAL OF: T.C., NATURAL MOTHER                 No. 1725 WDA 2014


              Appeal from the Decree Entered September 30, 2014,
                 in the Court of Common Pleas of Butler County,
                       Civil Division, at No. D.P. 52 of 2013

IN RE: T.J.                                     IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA

APPEAL OF: T.J.                                 No. 1893 WDA 2014


                  Appeal from the Decree September 30, 2014,
                 in the Court of Common Pleas of Butler County,
                       Civil Division, at No. D.P. 52 of 2014

BEFORE: PANELLA, J., LAZARUS, J., and STRASSBURGER, J.*

CONCURRING STATEMENT BY STRASSBURGER, J.:               FILED: JUNE 9, 2015

      I join the Majority in its analysis of the merits of these cases. I would

not find waiver under the circumstances present here.



* Retired Senior Judge specially assigned to the Superior Court.